UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04052 Legg Mason Partners Money Market Trust (Exact name of registrant as specified in charter) 55 Water Street, New York, NY 10041 (Address of principal executive offices) (Zip code) Robert I. Frenkel, Esq. Legg Mason & Co., LLC 100 First Stamford Place Stamford, CT 06902 (Name and address of agent for service) Registrants telephone number, including area code: 1-800-451-2010 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS LEGG MASON PARTNERS MONEY MARKET TRUST CITI CALIFORNIA TAX FREE RESERVES FORM N-Q NOVEMBER 30, 2008 Citi California Tax Free Reserves Schedule of Investments (unaudited) November 30, 2008 Face Amount Security Value SHORT-TERM INVESTMENTS  99.7% Education  19.7% ABAG Finance Authority for Nonprofit Corp., CA: $1,395,000 Francis Parker School Project, LOC-Bank of New York, 1.000%, 12/4/08 (a) $ 1,395,000 Valley Christian Schools, LOC-Bank of America N.A., 0.400%, 12/4/08 (a) 1,040,000 Alameda-Contra Costa, CA, Schools Financing Authority, COP, Capital Improvement Financing Projects: LOC-Bank of Nova Scotia, 0.750%, 12/4/08 (a) LOC-Scotiabank, 0.750%, 12/4/08 (a) California EFA Revenue: Carnegie Institution of Washington, LOC-SunTrust Bank, 0.750%, 12/3/08 (a) Stanford University, TECP, 0.500%, 12/1/08 (a) California MFA Revenue, Vacaville Christian Schools, LOC-Allied Irish Bank PLC, 0.630%, 12/4/08 (a) California State University, TECP, 1.420% due 12/1/08 California Statewide CDA, Revenue, St. Mary & All Angels School, LOC- Allied Irish Bank PLC, 0.700%, 12/4/08 (a) California Statewide Communities Development Authority Revenue: Culinary Institute of America, LOC-Allied Irish Bank PLC, 0.750%, 12/4/08 (a) Los Angeles County Museum of Art, LOC-Wells Fargo Bank N.A., 0.450%, 12/3/08 (a) Corona-Norca, CA, USD, COP, FSA, SPA-Dexia Credit Local, 4.000%, 12/4/08 (a) Los Angeles, CA, COP, Loyola High School, LOC-Allied Irish Bank PLC, 1.050%, 12/4/08 (a) Total Education Finance  2.7% California State Economic Recovery: SPA-Bank of America N.A., 0.420%, 12/1/08 (a) SPA-Landesbank Hessen-Thuringen, 0.450%, 12/1/08 (a) Total Finance General Obligation  13.8% California State, GO, Kindergarten University, LOC-Citibank N.A., State Street Bank & Trust Co., National Australia Bank, 0.500%, 12/4/08 (a) Commonwealth of Puerto Rico, GO, Refunding, Public Improvements: FSA, SPA-Dexia Credit Local, 0.800%, 12/1/08 (a) FSA, SPA-JPMorgan Chase, 3.000%, 12/4/08 (a) Contra Costa County, CA, TRAN, 4.000% due 12/5/08 Irvine Ranch, CA, Water District, GO, LOC-Landesbank Baden-Wurttemberg: 0.700%, 12/1/08 (a) 0.500%, 12/4/08 (a) Oakland, CA, GO, TRAN, 3.000% due 7/17/09 Puerto Rico Commonwealth, GO: LOC-Wachovia Bank N.A., 1.000%, 12/4/08 (a) Public Improvement, LOC-Wachovia Bank N.A., 0.800%, 12/1/08 (a) Total General Obligation 25,724,952 Hospitals  8.9% California Health Facilities Financing Authority Revenue: Hospital Adventist Health Systems B, LOC-Wachovia Bank N.A., 0.800%, 12/1/08 (a) Stanford Hospital & Clinics, 1.800% due 6/15/09 (b) See Notes to Schedule of Investments. 1 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value Hospitals  8.9% (continued) $7,500,000 California Statewide CDA Revenue, TECP, Kaiser Permanante, 1.750% due 12/1/08 $ Fresno, CA, Revenue, Trinity Health Credit, SPA-Landesbank Hessen- Thuringen, 0.900%, 12/4/08 (a) Pleasanton, CA, COP, Assisted Living Facility Financing, LOC-Citibank N.A., 0.590%, 12/4/08 (a) Total Hospitals Housing: Multi-Family  5.6% California Statewide CDA, MFH Revenue, Harmony Court Apartments, FNMA, LIQ-FNMA, 0.900%, 12/4/08 (a)(c) Los Angeles, CA, Community RDA, MFH Revenue, Wilshire Station Apartments, LOC-Bank of America N.A., 0.800%, 12/1/08 (a)(c) Pasadena, CA, CDA, MFH Revenue, Holly Street Apartments, FNMA- Collateralized, 0.600%, 12/4/08 (a)(c) San Francisco City & County, CA, MFH Revenue, Folsom Dore Apartment Project, LOC-Citibank N.A., 0.840%, 12/1/08 (a)(c) San Francisco, CA, City & County RDA, Multi-Family Revenue, Ocean Beach Apartments, LOC-Citibank N.A., 0.840%, 12/3/08 (a)(c) Total Housing: Multi-Family Housing: Single Family  0.5% Los Angeles, CA, Single Family Mortgage Revenue, SPA-State Street Bank & Trust Co., 0.950%, 12/3/08 (a)(c) Industrial Development  10.3% California Infrastructure & Economic Development Bank Revenue: 1.700% due 4/1/09 (b) California Academy of Sciences: LOC-Allied Irish Bank PLC, 0.500%, 12/1/08 (a) LOC-U.S. Bank NA, 0.500%, 12/1/08 (a) IDR, RCP Block & Brick, LOC-U.S. Bank NA, 1.050%, 12/4/08 (a)(c) Jewish Community Center, LOC-Bank of America N.A., 0.700%, 12/1/08 (a) California MFA, IDR, Edelbrock Permanent Mold, LOC-Bank of America N.A., 0.950%, 12/4/08 (a)(c) California Statewide CDA, IDR, Florestone Products Project, LOC-Wells Fargo Bank, 1.100%, 12/3/08 (a)(c) Total Industrial Development Life Care Systems  1.9% ABAG Finance Authority for Nonprofit Corp., CA, Casa De Las Campanas, Radian, LOC-JPMorgan Chase, 0.500%, 12/1/08 (a) California Statewide Community Development Corp., COP, Covenant Retirement Communities, LOC-LaSalle National Bank, 0.600%, 12/4/08 (a) Total Life Care Systems Pollution Control  4.6% California PCFA: Environmental Improvement Revenue, Atlantic Richfield Co., 0.800%, 12/3/08 (a)(c) PCR, Refunding, ExxonMobil Project, 0.470%, 12/1/08 (a) Total Pollution Control Public Facilities  5.6% Hesperia, CA, Public Financing Authority, 1993 Street Improvement Project, LOC-Bank of America N.A., 0.950%, 12/3/08 (a) See Notes to Schedule of Investments. 2 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value Public Facilities  5.6% (continued) $1,325,000 Irvine, CA, Improvement Bond Act 1915, Assessment District 04-20, LOC- KBC Bank N.V., 0.700%, 12/1/08 (a) $ Los Angeles, CA, Municipal Improvement Corp., TECP, LOC-Bank of America, Lease Revenue, 0.950% due 3/17/09 Orange County, CA, Improvement Bond, Assessment District No. 88-1, LOC- KBC Bank N.V., 0.500%, 12/1/08 (a) Total Public Facilities Solid Waste  0.8% Orange County, CA, Sanitation Districts, COP, SPA-Dexia Public Finance Bank, 1.200%, 12/1/08 (a) Tax Allocation  8.1% Los Angeles County, CA, TRAN, 3.000% due 6/30/09 Los Angeles, CA, USD, TRAN, 4.000% due 12/29/08 Total Tax Allocation Transportation  3.9% Los Angeles, CA, Regional Airports Improvement Corp. Lease Revenue, Sublease Los Angeles International LAX 2, LOC-Societe Generale, 0.950%, 12/1/08 (a) San Francisco County, CA, Transportation Authority, TECP, LOC-Landesbank Baden-Wurttemberg, 0.800% due 2/18/09 San Francisco, CA, City & County Airports Commission, International Airport Revenue, Assured Gty., SPA-Landesbank Baden-Wurttemberg, 1.200%, 12/3/08 (a)(c) Total Transportation Utilities  6.6% California PCFA, PCR, Pacific Gas & Electric, LOC-JPMorgan Chase, 0.500%, 12/1/08 (a) California State Department of Water Resources, Power Supply Revenue: FSA, SPA-Dexia Credit Local, 4.100%, 12/4/08 (a) FSA, LIQ-Fortis Bank S.A., 1.000%, 12/4/08 (a) LIQ-Calyon & Societe Generale, 2.120%, 12/4/08 (a) LOC-Landesbank Hessen-Thuringen: 0.500%, 12/1/08 (a) 0.500%, 12/4/08 (a) LOC-Lloyds TSB Bank PLC, 0.450%, 12/4/08 (a) Roseville, CA, Electric Systems Revenue, COP, FSA, SPA-Dexia Credit Local, 2.500%, 12/4/08 (a) Total Utilities Water & Sewer  6.7% East Bay, CA, MUD Water Systems Revenue, FSA, SPA-Dexia Credit Local, 2.750%, 12/3/08 (a) Eastern Municipal Water District, CA, Water & Sewer Revenue, COP, SPA- Wells Fargo Bank N.A., 0.700%, 12/4/08 (a) Metropolitan Water District of Southern California: SPA-BNP Paribas, 0.450%, 12/1/08 (a) SPA-Lloyds TSB Bank PLC, 0.650%, 12/1/08 (a) Otay, CA, COP, Capital Projects, LOC-Landesbank Hessen, 0.450%, 12/3/08 (a) 1,100,000 San Diego County, CA, Water Authority, TECP, LOC-BNP Paribas, 1.650% due 2/3/09 Turlock, CA, COP, Capital Improvement & Refunding Project, LOC-Societe Generale, 0.500%, 12/1/08 (a) See Notes to Schedule of Investments. 3 Citi California Tax Free Reserves Schedule of Investments (unaudited) (continued) November 30, 2008 Face Amount Security Value Water & Sewer  6.7% (continued) $1,745,000 West Basin, CA, Municipal Water District Revenue COP, SPA-Dexia Credit Local, 4.100%, 12/3/08 (a) $ Total Water & Sewer TOTAL INVESTMENTS  99.7% (Cost  $185,242,046#) Other Assets in Excess of Liabilities  0.3% TOTAL NET ASSETS  100.0% $ (a) Variable rate demand obligations have a demand feature under which the Fund can tender them back to the issuer on no more than 7 days notice. Date shown is the date of the next interest rate change. (b) Variable rate security. Interest rate disclosed is that which is in effect at November 30, 2008. (c) Income from this issue is considered a preference item for purposes of calculating the alternative minimum tax ("AMT"). # Aggregate cost for federal income tax purposes is substantially the same. Abbreviations used in this schedule: ABAG - Association of Bay Area Governor CDA - Community Development Authority COP - Certificate of Participation EFA - Educational Facilities Authority FNMA - Federal National Mortgage Association FSA - Financial Security Assurance - Insured Bonds GO - General Obligation IDR - Industrial Development Revenue LIQ - Liquidity Facility LOC - Letter of Credit MFA - Municipal Finance Authority MFH - Multi-Family Housing MUD - Municipal Utilities District PCFA - Pollution Control Finance Authority PCR - Pollution Control Revenue RDA - Redevelopment Agency Radian - Radian Asset Assurance SPA - Standby Bond Purchase Agreement - Insured Bonds TECP - Tax Exempt Commercial Paper TRAN - Tax and Revenue Anticipation Notes USD - Unified School District Ratings Table* S&P/Moody's/Fitch** A-1 % SP-1 VMIG1 F-1 % * As a percentage of total investments. ** S&P primary rating; Moody's secondary, and then Fitch. See page 5 for definitions of ratings. See Notes to Schedule of Investments. 4 Short-Term Security Ratings (unaudited) The definitions of the applicable ratings symbols are set forth below: Standard & Poors Ratings Service (Standard & Poors) SP-1  Standard & Poors highest rating indicating very strong or strong capacity to pay principal and interest; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. A-1  Standard & Poors highest commercial paper and variable-rate demand obligation (VRDO) rating indicating that the degree of safety regarding timely payment is either overwhelming or very strong; those issues determined to possess overwhelming safety characteristics are denoted with a plus (+) sign. Moodys Investors Service (Moodys) VMIG 1  Moodys highest rating for issues having a demand feature VRDO. MIG1  Moodys highest rating for short-term municipal obligations. P-1  Moodys highest rating for commercial paper and for VRDO prior to the advent of the VMIG 1 rating. Fitch Ratings Service (Fitch) F1  Fitchs highest rating indicating the strongest capacity for timely payment of financial commitments; those issues determined to possess overwhelming strong credit feature are denoted with a plus (+) sign. NR  Indicates that the bond is not rated by Standard & Poors, Moodys or Fitch. 5 Notes to Schedule of Investments (unaudited) 1. Organization and Significant Accounting Policies Citi SM California Tax Free Reserves (the Fund) is a separate non-diversified investment series of Legg Mason Partners Money Market Trust (Trust). The Trust, a Maryland business trust, is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end management investment company. The following are significant accounting policies consistently followed by the Fund and are in conformity with U.S. generally accepted accounting principles (GAAP). (a) Fund Concentration. Since the Fund invests primarily in obligations of issuers within California, it is subject to possible concentration risks associated with economic, political, or legal developments or industrial or regional matters specifically affecting California. (b) Credit and Market Risk. The Fund may invest in instruments specifically structured so that they are eligible for purchase by money market funds, including securities that have demand, tender or put features, or interest rate reset features. Structured instruments may take the form of participation interests or receipts in underlying securities or other assets, and in some cases are backed by a financial institution serving as a liquidity provider. Some of these instruments may have an interest rate swap feature which substitutes a floating or variable interest rate for the fixed interest rate on an underlying security, and some may be asset-backed or mortgage-backed securities. Structured instruments are a type of derivative instrument and the payment and credit qualities of these instruments derive from the assets embedded in the structure. (c) Security Transactions. Security transactions are accounted for on a trade date basis. 2. Investment Valuation Effective September 1, 2008, the Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 establishes a single definition of fair value, creates a three-tier hierarchy as a framework for measuring fair value based on inputs used to value the Funds investments, and requires additional disclosure about fair value. The hierarchy of inputs is summarized below. Level 1  quoted prices in active markets for identical investments Level 2  other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) Money market instruments are valued at amortized cost, in accordance with Rule 2a-7 under the 1940 Act, which approximates market value. This method involves valuing portfolio securities at their cost and thereafter assuming a constant amortization to maturity of any discount or premium. The Funds use of amortized cost is subject to its compliance with certain conditions as specified by Rule 2a-7 of the 1940 Act. The fair value of these securities may be different than the amortized cost value reported in the Schedule of Investments for the Fund. As of the date of this report, the fund continued to meet the requirements under Rule 2a-7 that permits the Fund to utilize amortized cost to value its securities. The following is a summary of the inputs used in valuing the Funds assets carried at fair value: November 30, 2008 Quoted Prices (Level 1) Other Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Investments in Securities $185,242,046  $185,242,046  3. Recent Accounting Pronouncement In March 2008, the Financial Accounting Standards Board issued the Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 is effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about the Funds derivative and hedging activities, including how such activities are accounted for and their effect on the Funds financial position, performance and cash flows. Management is currently evaluating the impact the adoption of FAS 161 will have on the Funds financial statements and related disclosures. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) The registrants principal executive officer and principal financial officer have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a- 3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the disclosure controls and procedures required by Rule 30a-3(b) under the 1940 Act and 15d-15(b) under the Securities Exchange Act of 1934. (b) There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are likely to materially affect the registrants internal control over financial reporting. ITEM 3. EXHIBITS. Certifications pursuant to Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Legg Mason Partners Money Market Trust By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 27, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ R. Jay Gerken R. Jay Gerken Chief Executive Officer Date: January 27, 2009 By: /s/ Frances M. Guggino Frances M. Guggino Chief Financial Officer Date: January 27, 2009
